

	

		II

		109th CONGRESS

		1st Session

		S. 1925

		IN THE SENATE OF THE UNITED STATES

		

			October 26, 2005

			Mr. Kennedy (for

			 himself, Mr. Reid,

			 Mr. Harkin, Mr.

			 Dodd, Ms. Mikulski,

			 Mr. Reed, Mrs.

			 Boxer, Mr. Kerry,

			 Mr. Dorgan, Mr.

			 Schumer, Mr. Dayton, and

			 Mr. Lautenberg) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To provide for workers and businesses during the response

		  to Hurricane Katrina and Hurricane Rita, and for other purposes.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Rebuild With Respect

			 Act.

		2.Reinstatement of

			 Davis-Bacon wage requirements

			Notwithstanding the proclamation

			 by the President dated September 8, 2005, or any other provision of law, the

			 provisions of subchapter IV of chapter 31 of title 40, United States Code (and

			 the provisions of all other related Acts to the extent they depend upon a

			 determination by the Secretary of Labor under section 3142 of such title,

			 whether or not the President has the authority to suspend the operation of such

			 provisions), shall apply to all contracts, to which the provisions described in

			 this section would otherwise apply and that are entered into on or after the

			 date of enactment of this Act, to be performed in the counties affected by

			 Hurricane Katrina or Hurricane Rita and described in such proclamation.

			3.Reinstatement of

			 affirmative action requirements

			(a)DefinitionIn

			 this section:

				(1)Affirmative

			 action provisionsThe term affirmative action

			 provisions means the provisions of Executive Order 11246 (relating to

			 equal employment opportunity), section 503 of the Rehabilitation Act of 1973

			 (29 U.S.C. 793), and section 4212 of title 38, United States Code (as added by

			 the Vietnam Era Veterans' Readjustment Assistance Act of 1972).

				(2)Executive

			 agencyThe term executive agency has the meaning

			 given the term in section 4 of the Office of Federal Procurement Policy Act (41

			 U.S.C. 403).

				(b)Affirmative

			 actionNotwithstanding the memorandum entitled Contracts

			 for Hurricane Katrina Relief Efforts issued by the Deputy Assistant

			 Secretary for the Employment Standards Administration of the Department of

			 Labor, dated September 9, 2005, and any other provision of law, the affirmative

			 action provisions shall apply to all contracts (including any subcontracts of

			 such contracts) between executive agencies and contractors, to which the

			 affirmative action provisions would otherwise apply and that are entered into

			 on or after the date of enactment of this Act, to provide Hurricane Katrina or

			 Hurricane Rita relief. The contractors (including any subcontractors) for such

			 contracts shall develop the written affirmative action programs, prepare the

			 reports, and provide the notices usually required under the regulations to

			 implement the affirmative action provisions.

			4.Jobs for workers affected by Hurricane Katrina and

			 Hurricane Rita

			(a)Employment

			 requirement

				(1)ContractsExcept

			 as provided in subsection (b), the head of an executive agency may not enter

			 into a contract to procure disaster relief property or services in connection

			 with Hurricane Katrina or Hurricane Rita reconstruction efforts unless workers

			 affected by Hurricane Katrina or Hurricane Rita—

					(A)comprise not less

			 than 50 percent of the workforce employed by the contractor to provide such

			 property or perform such services; and

					(B)comprise not less

			 than 50 percent of the workforce employed by each subcontractor at each tier in

			 connection with such contract.

					(2)Grants

					(A)In

			 generalExcept as provided in subsection (b), the head of an

			 executive agency may not award a grant of Federal funds to any recipient,

			 including any State or local government entity, for the purpose of providing

			 disaster relief property or services in connection with Hurricane Katrina or

			 Hurricane Rita reconstruction efforts unless workers affected by Hurricane

			 Katrina or Hurricane Rita—

						(i)comprise not less

			 than 50 percent of the workforce employed by that recipient to provide such

			 property or perform such services; and

						(ii)comprise not

			 less than 50 percent of the workforce employed by any indirect recipient of

			 such grant funds to provide such property or perform such services.

						(B)Employment

			 requirement as condition to receipt of fundsThe head of an

			 executive agency shall require each grantee, as a condition to receiving

			 Federal funds under a grant described in subparagraph (A)—

						(i)to

			 comply with the workforce requirement under subparagraph (A)(i); and

						(ii)to

			 require that any indirect recipient of such funds shall, as a condition to

			 receiving the funds, comply with the workforce requirement under subparagraph

			 (A)(ii).

						(3)Exception for

			 professional servicesThe requirements under paragraphs (1) and

			 (2) do not apply to the procurement of professional services.

				(b)Exemptions for

			 exceptional circumstances

				(1)AuthorityThe

			 head of an executive agency may enter into a contract or award a grant that

			 would otherwise be prohibited under subsection (a) due to the employment by an

			 employer of a workforce that does not meet the workforce composition

			 requirement under such subsection if the employer qualifies for and receives an

			 exemption under paragraph (2).

				(2)Procedure for

			 granting exemptions

					(A)In

			 generalEach executive agency entering into a contract or

			 awarding a grant for the purpose of procuring disaster relief property or

			 services in connection with Hurricane Katrina or Hurricane Rita reconstruction

			 efforts shall establish procedures for providing exemptions for employers who

			 are unable to comply with the workforce composition requirement under

			 subsection (a) due to an emergency, lack of available workers who have been

			 affected by Hurricane Katrina or Hurricane Rita, or other exceptional

			 circumstances.

					(B)Minimum

			 workforce composition requirementAn exemption provided pursuant

			 to this paragraph shall provide that workers affected by Hurricane Katrina or

			 Hurricane Rita comprise not less than 20 percent of the workforce employed to

			 provide disaster relief property or services.

					(C)Role of State

			 and local government entitiesThe procedures established under

			 subparagraph (A) shall provide that, if a State or local government is involved

			 with a contract, or is awarded a grant, for the purpose of procuring disaster

			 relief property or services in connection with Hurricane Katrina or Hurricane

			 Rita reconstruction efforts, the State or local government entity shall

			 determine whether an employer receives an exemption for the purpose of

			 providing such property or services.

					(3)Referral

			 servicesAn employer receiving an exemption with respect to its

			 workforce pursuant to paragraph (2) may be required by the executive agency or

			 State or local government entity granting such exemption to increase the number

			 of workers who have been affected by Hurricane Katrina or Hurricane Rita that

			 are employed as part of such workforce by using a program designated by the

			 executive agency or State or local government entity to facilitate the hiring

			 of such workers.

				(c)Reports on

			 employment of workers

				(1)Reports

			 requiredEach executive agency that enters into a contract or

			 awards a grant to procure disaster relief property or services in connection

			 with Hurricane Katrina or Hurricane Rita reconstruction efforts shall, not

			 later than 30 days after the end of each fiscal quarter, make publicly

			 available a report on the hiring of workers affected by Hurricane Katrina or

			 Hurricane Rita in connection with such contract or grant.

				(2)ContentEach

			 report submitted under paragraph (1) shall include, with respect to the

			 preceding fiscal quarter, information on—

					(A)the total number

			 of workers affected by Hurricane Katrina or Hurricane Rita hired by each

			 contractor, subcontractor, or employer that provided disaster relief property

			 or services in connection with Hurricane Katrina or Hurricane Rita

			 reconstruction efforts;

					(B)the total number

			 of individuals hired by each contractor, subcontractor, or employer that

			 provided disaster relief property or services in connection with Hurricane

			 Katrina or Hurricane Rita reconstruction efforts; and

					(C)whether the

			 executive agency provided any exemptions pursuant to subsection (b)(2).

					(3)Source of

			 informationFor purposes of preparing a report required under

			 paragraph (1), an executive agency shall require employers providing disaster

			 relief property or services in connection with Hurricane Katrina or Hurricane

			 Rita reconstruction efforts to provide to the agency, under penalty of perjury,

			 all information relevant to such reports.

				(d)RegulationsThe

			 Administrator for Federal Procurement Policy shall, not later than 30 days

			 after the date of the enactment of this Act, issue a final rule for compliance

			 by executive agencies with the requirements under this section.

			(e)PreemptionThis

			 section and any requirements imposed by executive agencies under this section

			 preempt and supersede all State and local laws, regulations, policies, and

			 procedures to the extent that they are inconsistent with this section and such

			 requirements.

			(f)DefinitionsIn

			 this section:

				(1)Disaster relief

			 property and servicesThe term disaster relief property and

			 services means—

					(A)food, clothing,

			 shelter, health care, education, job training, building maintenance, security

			 services, humanitarian assistance, and other goods and services provided to

			 disaster victims; and

					(B)demolition,

			 cleaning, repair, renovation, construction, and reconstruction services.

					(2)Executive

			 agencyThe term executive agency has the meaning

			 given such term in section 4 of the Office of Federal Procurement Policy Act

			 (41 U.S.C. 403).

				(3)Workers

			 affected by Hurricane Katrina or Hurricane RitaThe term

			 workers affected by Hurricane Katrina or Hurricane Rita

			 means—

					(A)workers who were

			 residing in the area affected by Hurricane Katrina as of August 28, 2005, and

			 were displaced or otherwise negatively affected as a result of the hurricane;

			 and

					(B)workers who were

			 residing in the area affected by Hurricane Rita as of September 23, 2005, and

			 were displaced or otherwise negatively affected as a result of the

			 hurricane.

					5.Contracts for

			 businesses affected by Hurricane Katrina or Hurricane RitaNotwithstanding section 307 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5150), for any

			 contract (including a subcontract) described in section 4(a) that is offered on

			 the lowest responsible bidder basis, an organization, firm, or individual

			 residing or doing business primarily in an area affected by Hurricane Katrina

			 or Hurricane Rita shall be awarded the contract if the bid of the organization,

			 firm, or individual is less than or equal to 5 percent of the amount of the

			 lowest non-local bid.

		6.Protection for

			 small and disadvantaged businesses

			(a)DefinitionIn

			 this section:

				(1)Disaster relief

			 property or services; executive agencyThe terms disaster

			 relief property or services and executive agency have the

			 meanings given such terms in section 4(f).

				(2)Small

			 businessThe term small business means a small

			 business concern, as defined in section 3 of the Small Business Act (15 U.S.C.

			 632).

				(b)Opportunity to

			 participateEach executive agency entering into a contract to

			 procure disaster relief property or services in connection with Hurricane

			 Katrina or Hurricane Rita reconstruction efforts shall afford the maximum

			 practicable opportunity for small businesses to provide such property or

			 services under such a contract.

			(c)Application of

			 lawsEach executive agency entering into such a contract shall

			 comply with the applicable provisions of the Federal Acquisition Regulation and

			 the Small Business Act (15 U.S.C. 631 et seq.).

			7.Disaster unemployment assistance

			(a)In

			 generalNotwithstanding section 410 of the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5177), in providing

			 assistance under that section to individuals unemployed as a result of

			 Hurricane Katrina or Hurricane Rita—

				(1)the President

			 shall provide assistance for as long as the unemployment of the individual

			 continues, but for not longer than 52 weeks after the date on which the

			 unemployed individual first receives assistance;

				(2)the President

			 shall accept applications for assistance for—

					(A)the 90-day period

			 beginning on the date on which the applicable major disaster was declared;

			 or

					(B)such longer

			 period as may be established by the President; and

					(3)the amount of

			 assistance provided to an unemployed individual for each week of unemployment

			 shall be—

					(A)at a minimum, an

			 amount equal to the average amount of weekly State unemployment compensation

			 (as modified under this Act) provided to an individual as of the date of the

			 major disaster for which unemployment assistance is provided; and

					(B)at a maximum, an

			 amount equal to the maximum amount of weekly State unemployment compensation

			 (as modified under this Act) provided to an individual as of the date of the

			 major disaster for which unemployment assistance is provided.

					(b)Unemployment as

			 a result of major disaster

				(1)In

			 generalFor the purposes of this section, an individual who is

			 unemployed because a loss of business resulting from a major disaster

			 contributed importantly to the employer's decision to reduce or terminate

			 employment shall be considered to be an individual unemployed as a result of a

			 major disaster.

				(2)Determination

			 by secretaryThe Secretary of Homeland Security, acting through

			 the Director of the Federal Emergency Management Agency, in shall include among

			 individuals described in paragraph (1) an individual who was employed with a

			 firm or subdivision of a firm with respect to which, as determined by the

			 Secretary—

					(A)a significant

			 number or proportion of the employees have become totally or partially

			 unemployed, or are threatened to become totally or partially unemployed, as a

			 result of a major disaster; or

					(B)sales or

			 production, or both, have decreased absolutely as a result of a major

			 disaster.

					(c)Offset

			 requirementsNotwithstanding any other provision of law, an

			 individual affected by Hurricane Katrina or Hurricane Rita who receives or is

			 eligible to receive disaster unemployment assistance under section 410 of the

			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.

			 5177) shall not be subject to any requirement to offset that disaster

			 unemployment assistance with any other source of income other than such offset

			 requirements as are in effect under the unemployment compensation program of

			 the State in which the individual resided as of August 22, 2005.

			8.Emergency

			 unemployment compensation

			(a)Federal-State

			 agreements

				(1)In

			 generalAny State that is a qualified State and that desires to

			 do so may enter into and participate in an agreement under this section with

			 the Secretary. Any State that is a party to an agreement under this section

			 may, upon providing 30 days’ written notice to the Secretary, terminate such

			 agreement.

				(2)Provisions of

			 agreementAny agreement under paragraph (1) shall provide that

			 the State agency of the State—

					(A)will make payments

			 of regular compensation in conformance with the requirements of subsection (b);

			 and

					(B)will make payments

			 of emergency extended unemployment compensation in conformance with the

			 requirements of subsection (c).

					(3)Qualified

			 StateFor purposes of this section, the term qualified

			 State means Alabama, Florida, Louisiana, and Mississippi.

				(b)Requirements

			 relating to regular compensation

				(1)In

			 generalAny agreement under this section shall provide that the

			 State agency of the State will make payments of regular compensation to

			 individuals in amounts and to the extent that they would be determined if the

			 State law of such State were applied with the modification described in

			 paragraph (2).

				(2)Modification

			 described

					(A)Additional

			 amountIn the case of an eligible individual, the amount of

			 regular compensation (including dependents’ allowances) payable for any week of

			 unemployment to which such agreement applies shall be equal to the amount

			 determined under the State law (before the application of this subparagraph),

			 plus an additional—

						(i)25

			 percent, or

						(ii)$100,

						whichever

			 is greater.(B)Eligible

			 individualFor purposes of this subsection, the term

			 eligible individual means an individual who—

						(i)is

			 receiving regular compensation under the State law of the State that is a party

			 to the agreement; and

						(ii)at

			 any time during the week before the week that includes August 28, 2005, either

			 held employment in or resided in an area—

							(I)that is within a

			 qualified State; and

							(II)for which the

			 President has declared a major disaster under the Robert T. Stafford Disaster

			 Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a result of

			 Hurricane Katrina or Hurricane Rita.

							(3)Nonreduction

			 ruleUnder the agreement, paragraph (2) shall not apply (or shall

			 cease to apply) with respect to a State upon a determination by the Secretary

			 that the method governing the computation of regular compensation under the

			 State law of such State has been modified in a way such that—

					(A)the average weekly

			 amount of regular compensation which will be payable during the period of the

			 agreement (determined disregarding the modification described in paragraph (2))

			 will be less than

					(B)the average weekly

			 amount of regular compensation which would otherwise have been payable during

			 such period under such State law, as in effect on August 28, 2005.

					(4)Coordination

			 ruleThe modification described in paragraph (2) shall also apply

			 in determining the amount of benefits payable under any Federal law, to any

			 eligible individual, to the extent that those benefits are determined by

			 reference to regular compensation payable under the State law of the State

			 involved.

				(c)Requirements

			 relating to emergency extended unemployment compensation

				(1)In

			 generalAny agreement under this section shall provide that the

			 State agency of the State will, for any weeks of unemployment to which such

			 agreement applies, make payments of emergency extended unemployment

			 compensation under this section to individuals who—

					(A)have exhausted all

			 rights to regular compensation under the State law or under Federal law, but

			 only if exhaustion occurs upon or after the close of the week that includes

			 August 28, 2005;

					(B)have no rights to

			 regular compensation or extended compensation with respect to a week under such

			 law or any other State unemployment compensation law or to compensation under

			 any other Federal law;

					(C)are not receiving

			 compensation with respect to such week under the unemployment compensation law

			 of any other country; and

					(D)at any time during

			 the week before the week that includes August 28, 2005, either held employment

			 in or resided in an area—

						(i)that

			 is within a qualified State; and

						(ii)for

			 which the President has declared a major disaster under the Robert T. Stafford

			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) as a

			 result of Hurricane Katrina or Hurricane Rita.

						(2)Exhaustion of

			 benefitsFor purposes of paragraph (1)(A), an individual shall be

			 deemed to have exhausted such individual’s rights to regular compensation under

			 a State law when—

					(A)no payments of

			 regular compensation can be made under such law because such individual has

			 received all regular compensation available to such individual based on

			 employment or wages during such individual’s base period; or

					(B)such individual’s

			 rights to such compensation have been terminated by reason of the expiration of

			 the benefit year with respect to which such rights existed.

					(3)Weekly benefit

			 amount, etcFor purposes of any agreement under this

			 section—

					(A)the amount of

			 emergency extended unemployment compensation which shall be payable to any

			 individual for any week of total unemployment shall be equal to the amount of

			 the regular compensation (including dependents’ allowances) payable to such

			 individual during such individual’s benefit year under the State law for a week

			 of total unemployment;

					(B)the terms and

			 conditions of the State law which apply to claims for regular compensation and

			 to the payment thereof shall apply to claims for emergency extended

			 unemployment compensation and to the payment thereof, except where otherwise

			 inconsistent with the provisions of this section or with the regulations or

			 operating instructions of the Secretary promulgated to carry out this section;

			 and

					(C)the maximum amount

			 of emergency extended unemployment compensation payable to any individual for

			 whom an emergency extended unemployment compensation account is established

			 under paragraph (4) shall not exceed the amount established in such account for

			 such individual.

					(4)Emergency

			 extended unemployment compensation accounts

					(A)In

			 generalAny agreement under this section shall provide that the

			 State will establish, for each eligible individual who files an application for

			 emergency extended unemployment compensation an emergency extended unemployment

			 compensation account with respect to such individual’s benefit year.

					(B)Amount in

			 account

						(i)In

			 generalThe amount established in an account under subparagraph

			 (A) shall be the amount equal to 26 times the individual’s average weekly

			 benefit amount for the benefit year.

						(ii)Weekly benefit

			 amountFor purposes of this subparagraph, an individual’s average

			 weekly benefit amount for any week is the amount of regular compensation

			 (including dependents’ allowances) under the State law payable to such

			 individual for such week for total unemployment.

						(d)Payments to

			 States

				(1)In

			 generalThere shall be paid to each State which has entered into

			 an agreement under this section the following:

					(A)An amount equal to

			 100 percent of any additional regular compensation made payable to individuals

			 by such State by virtue of the modification described in subsection (b)(2) and

			 deemed to be in effect with respect to such State pursuant to subsection

			 (b)(1).

					(B)An amount equal to

			 100 percent of any emergency extended unemployment compensation paid to

			 individuals by such State pursuant to such agreement.

					(C)An amount equal to

			 100 percent of any regular compensation, not otherwise reimbursable under this

			 section, paid by such State under the State law of such State—

						(i)to

			 individuals whose unemployment was a result of Hurricane Katrina or Hurricane

			 Rita (as determined under criteria established by the Secretary); and

						(ii)for

			 any weeks of unemployment to which such agreement applies.

						(2)Determination of

			 amountSums payable under this subsection to any State by reason

			 of such State having an agreement under this section shall be payable, either

			 in advance or by way of reimbursement (as may be determined by the Secretary),

			 in such amounts as the Secretary estimates the State will be entitled to

			 receive under this subsection for each calendar month, reduced or increased (as

			 the case may be) by any amount by which the Secretary finds that the

			 Secretary’s estimates for any prior calendar month were greater or less than

			 the amounts which should have been paid to the State. Such estimates may be

			 made on the basis of such statistical, sampling, or other method as may be

			 agreed upon by the Secretary and the State agency of the State involved.

				(e)Financing

			 provisions

				(1)In

			 generalFunds in the extended unemployment compensation account

			 and the Federal unemployment account of the Unemployment Trust Fund shall be

			 used, in accordance with succeeding provisions of this subsection, for the

			 making of payments to States having agreements entered into under this

			 section.

				(2)CertificationThe

			 Secretary shall from time to time certify to the Secretary of the Treasury for

			 payment to each State the sums payable to such State under this section. The

			 Secretary of the Treasury, prior to audit or settlement by the Government

			 Accountability Office, shall make payments to the State in accordance with such

			 certification—

					(A)by transfers from

			 the extended unemployment compensation account of the Unemployment Trust Fund,

			 to the extent that they relate to amounts described in subparagraph (A) or (B)

			 of subsection (d)(1); and

					(B)by transfers from

			 the Federal unemployment account of the Unemployment Trust Fund, to the extent

			 that they relate to amounts described in subparagraph (C) of subsection

			 (d)(1).

					(f)Definitions

				(1)In

			 generalFor purposes of this

			 section—

					(A)the terms

			 Secretary, State, State agency,

			 State law, regular compensation, week,

			 benefit year, and base period have the respective

			 meanings given such terms under section 205 of the Federal-State Extended

			 Unemployment Compensation Act of 1970;

					(B)the terms

			 wages and employment have the respective meanings

			 given such terms under section 3306 of the Internal Revenue Code of

			 1986;

					(C)the term

			 extended unemployment compensation account means the account

			 established by section 905(a) of the Social Security Act;

					(D)the term

			 Federal unemployment account means the account established by

			 section 904(g) of the Social Security Act; and

					(E)the term

			 Unemployment Trust Fund means the fund established by section

			 904(a) of the Social Security Act.

					(2)Special

			 ruleNotwithstanding any provision of paragraph (1), in the case

			 of a State entering into an agreement under this section—

					(A)the term

			 State law shall be considered to refer to the State law of such

			 State, applied in conformance with the modification described in subsection

			 (b)(2), subject to subsection (b)(3); and

					(B)the term

			 regular compensation shall be considered to refer to such

			 compensation, determined under its State law (applied in the manner described

			 in subparagraph (A)),

					except as

			 otherwise provided or where the context clearly indicates otherwise.(g)ApplicabilityAn agreement entered into under this

			 section shall apply to weeks of unemployment—

				(1)beginning on or

			 after the first day of the week that includes August 28, 2005; and

				(2)ending before

			 December 1, 2006.

				9.Safety and

			 health protections for individuals in areas affected by Hurricane Katrina or

			 Hurricane Rita

			(a)Medical

			 monitoring

				(1)DefinitionsIn

			 this subsection:

					(A)IndividualThe

			 term individual includes—

						(i)a

			 worker or volunteer who responds to Hurricane Katrina or Hurricane Rita,

			 including—

							(I)a police

			 officer;

							(II)a

			 firefighter;

							(III)an emergency

			 medical technician;

							(IV)another health

			 care professional;

							(V)any participating

			 member of an urban search and rescue team; and

							(VI)any other

			 emergency responder, recovery, relief, or rescue worker, first responder, or

			 volunteer that the Secretaries determine to be appropriate;

							(ii)a

			 worker who responds to Hurricane Katrina or Hurricane Rita by assisting in the

			 reconstruction, cleanup, or restoration of critical infrastructure in and

			 around a Hurricane Katrina disaster area or Hurricane Rita disaster

			 area;

						(iii)a

			 person whose place of residence is located in a Hurricane Katrina disaster area

			 or Hurricane Rita disaster area;

						(iv)a

			 person who is employed in or attends school, child care, or adult day care in a

			 building located in a Hurricane Katrina disaster area or Hurricane Rita

			 disaster area; and

						(v)any

			 other person that the Secretaries determine to be appropriate.

						(B)Hurricane

			 Katrina disaster areaThe term Hurricane Katrina disaster

			 area means the disaster area declared by the President in accordance

			 with section 401 of the Robert T. Stafford Disaster Relief and Emergency

			 Assistance Act (42 U.S.C. 5170), related to Hurricane Katrina.

					(C)Hurricane Rita

			 disaster areaThe term Hurricane Rita disaster area

			 means the disaster area declared by the President in accordance with section

			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5170), related to Hurricane Rita.

					(D)Local

			 programThe term local program means a program

			 described in paragraph (2) that is carried out with respect to Hurricane

			 Katrina or Hurricane Rita.

					(E)SecretariesThe

			 term Secretaries means the Secretary of Health and Human Services,

			 acting through the Director of the Centers for Disease Control and Prevention,

			 and in conjunction with the Secretary of Labor and the Administrator of the

			 Environmental Protection Agency.

					(F)Substance of

			 concernThe term substance of concern means a

			 chemical or other substance that is associated with potential acute or chronic

			 human health effects, the risk of exposure to which could potentially be

			 increased as the result of a disaster, as determined by the Secretaries.

					(2)Program

					(A)In

			 generalThe Secretaries shall establish and carry out programs

			 with respect to Hurricane Katrina and Hurricane Rita for the ongoing

			 protection, assessment, monitoring, and study of the safety and health of

			 individuals to ensure that—

						(i)the

			 individuals are adequately informed about and protected against potential

			 health impacts of any substance of concern and potential mental health impacts

			 of any substance of concern in a timely manner;

						(ii)the individuals

			 are monitored and studied over time, including through baseline and followup

			 clinical health examinations, for any health impacts of any substance of

			 concern and any mental health impacts of any substance of concern;

						(iii)the individuals

			 receive health care referrals as needed and appropriate; and

						(iv)information from

			 any such monitoring and studies is used to prevent or protect against similar

			 health impacts and mental health impacts from future disasters.

						(B)ActivitiesA

			 local program shall include activities consisting of—

						(i)collecting and

			 analyzing environmental exposure data and associated diseases, illnesses, and

			 injuries;

						(ii)developing and

			 disseminating information and educational materials, including conducting

			 outreach to individuals;

						(iii)performing

			 baseline and followup clinical health and mental health examinations and taking

			 biological samples, including clinical and environmental samples;

						(iv)establishing and

			 maintaining an exposure tracking clearinghouse, including data on degree of

			 exposure;

						(v)studying the

			 human health impacts of any exposures through epidemiological and other health

			 studies; and

						(vi)providing

			 assistance to individuals in determining eligibility for health coverage and

			 identifying appropriate health services.

						(C)TimingTo

			 the maximum extent practicable, activities conducted under any local program

			 (including baseline health examinations) shall be commenced in a timely manner

			 that will ensure the highest level of public health protection and effective

			 monitoring.

					(D)Participation

			 in a local program

						(i)In

			 generalParticipation in a local program shall be

			 voluntary.

						(ii)Protection of

			 privacyThe Secretaries shall take appropriate measures to

			 protect the privacy and ensure informed consent of any participant for whom

			 data is maintained in the tracking clearinghouse described in subparagraph

			 (B)(iv).

						(E)Cooperative

			 agreements

						(i)In

			 generalThe Secretary of Health and Human Services carry out a

			 local program through a cooperative agreement with a medical institution,

			 including a local health department, or a consortium of medical

			 institutions.

						(ii)Selection

			 criteriaTo the maximum extent practicable, the Secretary shall

			 select to carry out a program under clause (i) a medical institution or a

			 consortium of medical institutions that—

							(I)is located

			 near—

								(aa)the

			 disaster area with respect to which the program is carried out; and

								(bb)any

			 other area in which there reside groups of individuals that worked or

			 volunteered in response to the disaster; and

								(II)has appropriate

			 experience in the areas of environmental or occupational health, toxicology,

			 and safety, including experience in—

								(aa)developing

			 clinical protocols and conducting clinical health examinations, including

			 mental health assessments;

								(bb)conducting

			 long-term health monitoring and epidemiological studies;

								(cc)conducting

			 long-term mental health studies; and

								(dd)establishing and

			 maintaining medical surveillance programs and environmental exposure or disease

			 registries.

								(F)Additional

			 expertiseIn carrying out a local program, the Secretary of

			 Health and Human Services may enter into a grant, cooperative agreement, or

			 contract with a medical institution (including a local health department, a

			 medical institution that is in a Hurricane Katrina disaster area or Hurricane

			 Rita disaster area and in which groups of individuals reside, or a consortium

			 of medical institutions). In selecting such institutions, the Secretary of

			 Health and Human Services shall ensure that such institutions have appropriate

			 expertise in the areas of environmental or occupational health, toxicology, and

			 safety, including experience in—

						(i)developing

			 clinical protocols and conducting clinical health examinations, including

			 mental health assessments;

						(ii)conducting

			 long-term health monitoring and epidemiological studies;

						(iii)conducting

			 long-term mental health studies; and

						(iv)establishing and

			 maintaining medical surveillance programs, environmental exposure

			 clearinghouses, or disease tracking networks.

						(G)InvolvementIn

			 establishing and carrying out a local program, the Secretaries shall involve

			 interested and affected parties, as appropriate, including representatives

			 of—

						(i)Federal, State,

			 and local government agencies;

						(ii)groups of

			 individuals that worked or volunteered in response to Hurricane Katrina or

			 Hurricane Rita in the disaster area;

						(iii)organizations

			 representing employees engaged in emergency response or recovery work in the

			 disaster area;

						(iv)local residents,

			 businesses, and schools (including parents and teachers);

						(v)health care

			 providers; and

						(vi)other

			 organizations and persons.

						(H)PrivacyThe

			 Secretaries shall carry out each program described in subparagraph (A) in

			 accordance with regulations relating to privacy and informed consent, including

			 regulations under section 264(c) of the Health Insurance Portability and

			 Accountability Act of 1996.

					(3)ReportNot

			 later than 90 days after the date of enactment of this Act and annually

			 thereafter, the Secretaries shall prepare and submit to the appropriate

			 committees of Congress a report on the progress of the programs described in

			 paragraph (2)(A). Any medical institution that receives a grant or enters into

			 a cooperative agreement or contract under paragraph (2)(E) shall provide such

			 assistance as the Secretary may require in preparing the report.

				(b)Occupational

			 safety and health in areas affected by Hurricane Katrina or Hurricane

			 Rita

				(1)FindingsCongress

			 finds the following:

					(A)The Department of

			 Homeland Security has recently (as of the date of enactment of this Act)

			 adopted a National Response Plan that includes a Worker Health and Safety Annex

			 to protect first responders and the response, recovery, and reconstruction

			 workers who work in areas affected by disasters, and such Annex has been

			 activated as part of the Federal Government response to Hurricane

			 Katrina.

					(B)After Hurricane

			 Katrina, the Environmental Protection Agency has found heightened levels of e.

			 coli, lead, and other dangerous substances in the water in New Orleans and the

			 surrounding areas.

					(C)First responders

			 and other workers engaged in the response, recovery, and reconstruction

			 following Hurricane Katrina and Hurricane Rita will be exposed to chemical,

			 biological, and physical hazards in their work.

					(D)Surveillance

			 programs conducted by the National Institute for Occupational Safety and Health

			 and the Centers for Disease Control and Prevention found that a large number of

			 response, recovery, and reconstruction workers who worked at the World Trade

			 Center following the September 11, 2001, attacks suffered serious health

			 effects, particularly respiratory problems, as a result of hazardous exposures

			 at the World Trade Center, and a recent Government Accountability Office report

			 found that there has been essentially no monitoring of Federal employees who

			 were exposed to toxins in the clean-up activities at the World Trade

			 Center.

					(2)Occupational

			 health and safety in affected regionsThe Secretary of Labor, in

			 coordination with the Director of the National Institute for Occupational

			 Safety and Health, the Director of the National Institute of Environmental

			 Health Sciences, and other heads of appropriate Federal, State, and local

			 agencies, shall carry out, in each region located in an area in which a major

			 disaster has been declared in accordance with section 401 of the Robert T.

			 Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) related

			 to Hurricane Katrina or related to Hurricane Rita, the following

			 activities:

					(A)Develop a

			 site-specific occupational safety and health plan for the region.

					(B)Identify and

			 assess health and safety hazards in the region, including conducting continued

			 monitoring of incident safety on a 24-hours-a-day, 7-days-a-week basis until

			 the Secretary determines that the conditions no longer pose a threat to the

			 safety or health of workers in the region.

					(C)Provide personal

			 exposure monitoring for the response, recovery, and reconstruction workers

			 working in the region on a 24-hours-a-day, 7-days-a-week basis, including

			 monitoring the workers for task-specific exposure to chemical and biological

			 contaminants and physical stressors.

					(D)Develop,

			 implement, and monitor a personal protective equipment program for the

			 response, recovery, and reconstruction workers working in the region that shall

			 include—

						(i)guidance to

			 response, recovery, and reconstruction workers working in the region on the

			 selection, use, and decontamination of such equipment;

						(ii)implementation

			 of a respiratory protection fit-test program for such workers; and

						(iii)distribution of

			 personal protective equipment to such workers.

						(E)Collect and

			 manage the sharing of data regarding the safety and health hazards in the

			 region with response organizations in the region.

					(F)Identify the

			 sites and operations within the region to which section 1910.120 of title 29,

			 Code of Federal Regulations (relating to hazardous waste operations and

			 emergency response) shall presumptively apply, and actively monitor and enforce

			 compliance with such section at such sites and operations.

					(G)Communicate with

			 labor organizations, contractors, and other organizations in the region

			 regarding safety and health issues for the response, recovery, and

			 reconstruction workers working in the region.

					(H)Provide guidance

			 on the training that should be provided to the response, recovery, and

			 reconstruction workers working in the region. At a minimum, such training shall

			 include the elements taught in the OSHA Training Institute Disaster Site Worker

			 Course.

					(I)Provide

			 psychological first aid to the response, recovery, and reconstruction workers

			 working in the region.

					(J)Identify and work

			 with the Secretary of Health and Human Services on appropriate immunization and

			 other prophylaxis for the response, recovery, and reconstruction workers

			 working in the region.

					(K)Fully apply and

			 enforce in the region all Federal laws relating to the safety and health of

			 workers, including applicable standards and regulations promulgated by the

			 Secretary of Labor or by the Secretary of Labor, acting through the Assistant

			 Secretary of Labor for Occupational Safety and Health.

					(L)Provide the

			 resources available to response, recovery, and reconstruction workers under

			 this paragraph to State and local government response, recovery, and

			 reconstruction workers working in the region for whom such resources are not

			 otherwise available.

					(3)Training of

			 hazardous substance responders

					(A)In

			 generalThe Director of the National Institute of Environmental

			 Health Sciences shall provide the safety and health training activities

			 described in subparagraph (B) to hazardous substance responders working in

			 highly contaminated locations, and uncontrolled waste sites, that are located

			 in areas in which a major disaster has been declared in accordance with section

			 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42

			 U.S.C. 5170) related to Hurricane Katrina or related to Hurricane Rita.

					(B)Training

			 prioritiesSafety and health training activities provided under

			 this paragraph shall focus on preparing response, recovery, and reconstruction

			 workers for work in contaminated locations in the major disaster area, such

			 as—

						(i)submerged sites

			 on the National Priorities List developed by the President in accordance with

			 section 105(a)(8)(B) of the Comprehensive Environmental Response, Compensation,

			 and Liability Act of 1980 (42 U.S.C. 9605(a)(8)(B));

						(ii)locations with

			 land-based oil spills; and

						(iii)locations with

			 leaking tanks, refineries, or chemical plants.

						(C)Coordination

			 assistanceThe Secretary of Labor and the Assistant Secretary of

			 Labor for Occupational Safety and Health shall assist the Director of the

			 National Institute of Environmental Health Sciences in the coordination of

			 training under this paragraph.

					(4)Application of

			 Occupational Safety and Health Act of 1970 standards to employers and employees

			 engaged in relief and recovery activities on the Gulf Coast

					(A)General

			 applicabilityNotwithstanding any other provision of law, the

			 health and safety standards and regulations promulgated by the Secretary of

			 Labor pursuant to the Occupational Safety and Health Act of 1970 (29 U.S.C. 651

			 et seq.), shall be applicable to States and political subdivisions and public

			 agencies thereof, in States that are receiving Federal financial assistance for

			 the purpose of engaging in disaster relief and recovery activities in response

			 to Hurricane Katrina or Hurricane Rita. Such health and safety standards and

			 regulations shall apply to employment and places of employment where employees

			 of States and political subdivisions and public agencies thereof are engaged in

			 disaster relief and recovery activities in response to Hurricane Katrina or

			 Hurricane Rita.

					(B)Technical and

			 financial assistanceThe Secretary of Labor shall provide

			 technical and financial assistance to States and political subdivisions and

			 public agencies of States to facilitate and aid compliance with the

			 requirements of this paragraph.

					(C)EnforcementThe

			 enforcement provisions of the Occupational Safety and Health Act of 1970 (29

			 U.S.C. 651 et seq.), shall apply to the places of employment and activities

			 described in subparagraph (A), and the Secretary of Labor is authorized to

			 bring enforcement actions under the applicable provisions of the Occupational

			 Safety and Health Act of 1970.

					(5)ReportNot

			 later than 60 days after the date of enactment of this Act, the Secretary of

			 Labor shall prepare and submit a report to Congress on the progress in carrying

			 out the activities described in paragraphs (2) and (3), including information

			 on the resources expended for such activities and any additional resources

			 needed to fully implement such activities.

				

